J-A28040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: M.S., A MINOR                 :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.B., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 286 MDA 2021

           Appeal from the Decree Entered December 31, 2020
  In the Court of Common Pleas of Tioga County Orphans' Court at No(s):
                              68 OC 2020

 IN RE: D.I., A MINOR                 :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.B., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 287 MDA 2021

           Appeal from the Decree Entered December 31, 2020
  In the Court of Common Pleas of Tioga County Orphans' Court at No(s):
                              69 OC 2020

 IN RE: E.I., A MINOR                 :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.B., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 288 MDA 2021

           Appeal from the Decree Entered December 31, 2020
  In the Court of Common Pleas of Tioga County Orphans' Court at No(s):
                              70 OC 2020
J-A28040-21


BEFORE:       LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED DECEMBER 06, 2021

        Appellant C.B. appeals from the Decrees entered in the Court of

Common Pleas of Tioga County Orphans’ Court Division on December 31,

2020, terminating her parental rights to her three, minor children, M.S., D.I,

and E.I.1,2    Counsel also has filed a petition to withdraw on appeal and brief

pursuant to Anders v. California, 386 U.S. 738 (1967) and In re: V.E., 611

A.2d 1267 (Pa.Super. 1992). After careful review, we grant counsel’s petition

to withdraw and affirm.

        In her Anders Brief, counsel detailed the factual and procedural history

herein as follows:

              On September 24, 2019, Tioga County Children and Youth
        Services (hereinafter “the Agency”) received a report that D.I. had
        been treated at the Troy, PA emergency department, for
        suspected sexual abuse, and that D.I. was subsequently seen at
        the Robert Packer Pediatric Office for evaluation of said suspected
        sexual abuse (Appls. for Emerg. Prot. Custody, September 24,
        2019, p. 1). On that same date, the trial court granted the request
        of the Agency, and removed D.I., as well as her two siblings, from
        Appellant’s home, and placed them all into foster care (Orders for
        Emerg. Prot. Custody, September 24, 2019). Due to the alleged
        sexual nature of the abuse of D.I., and the fact that the children
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 In a Per Curiam Order entered on May 4, 2021, upon noting that a review of
these matters revealed the appeals involve the same Appellant and similar
issues, this Court consolidated the appeals filed at 286 MDA 2021, 287 MDA
2021, and 288 MDA 2021 sua sponte. See Pa. R.A.P. 513; Pa. R.A.P. 2138.

2 The female children, M.S. and D.I., were born in January of 2016 and
September of 2017, respectively. E.I., Appellant’s son, was born in February
of 2019.

                                           -2-
J-A28040-21


     had been exposed to multiple caregivers and family members
     during the relevant time frame, no safety plan to allow the children
     to remain in the home was considered, nor was any relative’s
     home considered as a placement option.
            On October 1, 2019, a Shelter Care hearing was conducted
     and all three children were kept in foster care (Shelter Care
     Orders, October 2, 2019).
            On November 26, 2019, an adjudicatory hearing was held
     and all three children were deemed dependent and kept in foster
     care (Orders of Adj. and Dispo., December 18, 2019). The [c]ourt
     found that in addition to the serious physical injury sustained by
     D.I., the physical standards of Appellant’s home were poor, due
     to a lack of cleanliness. Id. At 2. The [c]ourt found that D.I. had
     undergone a forensic exam at the Sunbury Child Advocacy Center
     on September 25, 2019. Id. The [c]ourt also found that Appellant
     was indicated for child abuse in January 2019, for failing to obtain
     medical care for M.S. Id. The [c]ourt found “It is uncontested that
     D.I. suffered a significant injury physically in that she was a victim
     of an inappropriate sexual act,” and “It may be that M.S. has also
     suffered abuse of a certain nature,” and that “D.I. was not
     exhibiting signs of this injury or trauma prior to .. being returned
     to Appellant’s home,” and “Mother lacks the protective capacity to
     support and protect these children,” and “ .. the children cannot
     be safely returned to Mother’s home.” Id at 3, 4.
            On February 12, 2020, the Agency filed petitions for
     permanency review, in which was alleged that Appellant had
     “signed refusals for drug tests,” and that there remained overall
     concerns regarding Appellant’s form of discipline, her inability to
     handle all three children together, and her personal hygiene (Pets.
     for Perm. Rvw., February 12, 2020, p. 1). Appellant obtained a
     psychological assessment, but refused to consent to allow the
     Agency to access the results. Id. at 2. On February 7, 2020,
     Appellant admitted herself to a hospital, due to suicidal ideations.
     Id. Appellant lacks protective capacity, as evidenced by her
     utilization of visitation time with M.S. to question M.S. about
     Appellant’s husband, and whether he had hurt M.S. Id. Appellant’s
     husband is listed as a perpetrator of abuse against M.S. Id at 6.
            On March 30, 2020, pursuant to a permanency review
     hearing, the [c]ourt issued Orders which indicated that Appellant
     had made moderate progress in compliance with the permanency
     plan, that she continued to work on discipline, household
     management, and addiction issues, and that there are still
     concerns regarding her ability to handle all three children


                                     -3-
J-A28040-21


     together, as well as Appellant’s hygiene (Perm. Rvw. Orders,
     March 3, 2020, p. 1). The [c]ourt again specified that the children
     do well at their placement home. Id. at 2. The [c]ourt also
     specified “There are concerns for Mother’s protective capacity.”
     Id.
           On June 2, 2020, pursuant to a permanency review hearing,
     the [c]ourt issued Orders which indicated that Appellant had made
     moderate progress in compliance with the permanency plan, and
     that the children do well in their placement home (Perm. Rvw.
     Orders, June 2, 2020, p. 1).
           On August 31, 2020, the Agency filed petitions to
     involuntarily terminate Appellant’s parental rights to the three
     children, pursuant to 23 P.S. §§ 2511(a)(1), (2) and (5).
           On September 1, 2020, pursuant to a permanency review
     hearing, the [c]ourt issued Orders indicating that while Appellant
     has made moderate compliance with the permanency plan, and
     meets with providers at her home, there has been no progress, as
     Appellant fails to follow through with the skills and
     recommendations, and that the children do well at their placement
     home (Perm. Rev. Orders, September 1, 2020, p. 1). The [c]ourt
     went on to say that Appellant had relocated to a larger home, an
     hour and a half away and without transportation, and that
     Appellant has not engaged in any therapy as recommended. Id.
     at 2.
           On December 9 and 10, 2020, proceedings were held in the
     termination of parental rights cases of the three children;
     however, no decision was rendered until December 31, 2020. At
     the December 9, 2020, hearing, the Agency’s solicitor, Megan
     Wells, made an offer of proof with respect to the testimony of Ms.
     Shanelle Ianson (a caseworker for the Agency) which included
     that both of the female children have serious trauma and
     attachment issues, that they have a close bond with the foster
     parents, that the foster parents are willing to provide permanency,
     and that the girls need said permanency. N.T. 12/9/20 Hearing at
     p. 9. There were no objections from any counsel. Id. at 10, 11.
     The legal interest attorney for the children [ ] stated that she
     observed the children with the foster parents and that the children
     are very comfortable, very loving, and that they call the foster
     parents mommy and daddy. Id. at 13.
           The dependency records pertaining to M.S., D.I., and E.I.
     were incorporated into the termination actions. Id. at 17.
           Dr. Denise Feger was called to testify by the Agency, as an
     expert in child psychology, without objection by any counsel. Id.
     at 21. By the time of the termination of parental rights

                                    -4-
J-A28040-21


       proceedings, Dr. Feger had been working with the children for at
       least nine months. Dr. Feger completed trauma assessments on
       M.S. and D.I. Id. Said assessments were admitted without
       objection by any counsel. Id. at 22. During testimony, Dr. Feger
       relayed some of the children’s mental health and trauma history,
       including M.S. having disclosed a fear of Appellant and Appellant’s
       paramour (believed to be a reference to Appellant’s husband,
       [A.B.]).[3] Id. at 23. In addition to a great deal of other issues, Dr.
       Feger also testified that M.S. had potential trigger events when
       having contact with Appellant, and that M.S. had deficits regarding
       primary attachment with caregivers. Id. at 24. Dr. Feger made
       suggestions and recommendations to Appellant, regarding visits
       with the children, regarding working in partnership with the foster
       mother, and regarding consistency in Appellant’s interactions with
       the children, as well as the importance of Appellant working to
       establish a significant role in the lives of the children – regardless
       of barriers, which suggestions and recommendations were not
       followed by Appellant. Id. at 36. Dr. Feger testified that Appellant
       does not currently play a significant role in the children’s lives. Id.
       at 38. Dr. Feger recommended that Appellant work in partnership
       with the foster mother, in order to promote feelings of security
       and trust between her and the children. Id. at 39, 40. Dr. Feger
       testified that Appellant’s focus, rather than being on the children,
       was on other things such as her job, her move, and her
       relationship. Id. at 40. Dr. Feger also testified that at times in her
       interactions with Appellant, Appellant concentrated on attempts
       to prove that her paramour / husband was innocent of the
       allegations of sexual abuse. Id. Dr. Feger opined that Appellant
       fails to have insight regarding the circumstances, and that
       Appellant is unable to appreciate how the children were harmed
       or influenced by this process, and that Appellant seems unaware
       of what is necessary in order for her to assume a primary
       caregiver role again. Id. at 41. “The children identify their foster
       mother as their primary caregiver.” Id. at 42. M.S. advised Dr.
       Feger that she has no desire to reunify with Appellant. Id. Dr.
       Feger continued to address Appellant’s inconsistencies with
       Appellant, particularly regarding contact with the children, to no
       avail. Id.


____________________________________________


3 To protect the minor children’s identity, we have replaced Appellant’s
husband’s name with his initials, and we have also replaced or removed other
identifying proper names in the block quotation with generic labels.

                                           -5-
J-A28040-21


            When Dr. Feger was questioned as to what would be more
     detrimental to the children’s therapeutic process, termination of
     Appellant’s parental rights or continuing to expose them to
     Appellant’s inconsistencies, Dr. Feger responded that the ongoing
     inconsistencies of Appellant were more detrimental to the children
     than the termination of Appellant’s parental rights. Id. at 44. Dr.
     Feger completed her direct testimony by stating “ …. As I’ve
     testified at the last hearing, I spoke then firmly on the fact that
     the uncertainty of the future for these children because of their
     ages directly impacts their ability to process into traditional
     behaviors or responses.” Id. at 48. Upon cross–examination by
     Appellant’s [trial counsel], Dr. Feger says that “the lack of
     progression has impacted the bond in a fashion that the children
     have shifted their safety and insecurities to their primary
     caregiver, who’s in their present, everyday life” and that “the
     trauma in this particular case … is more associated with their
     uncertainty about the future and where their loyalties shall lie in
     a caregiver.” Id. at 49. Dr. Feger went on to say that while
     Appellant loves the children, she does not appear to have an
     understanding of how her choices impact her relationship with the
     children. Id. at 51. Appellant expresses an interest in doing better,
     but fails to follow through, and misses scheduled sessions with Dr.
     Feger. Id. at 53, 54.
            The Agency called Ms. Michelle Fenstermacher, a worker
     with CYS, as a witness. Id. at 60. Ms. Fensermacher testified that
     Appellant was given many suggestions with respect to interacting
     with the children, but Appellant balked and said it was too hard
     because of the age disparity of the kids. Id. at 66. Ms.
     Fenstermacher stated that Appellant would need repeated
     reminders of things, including to interact with the children, and
     that Appellant struggled, and sometimes became defensive. Id.
     When the witness mentioned to Appellant that Appellant should
     bring healthier food, Appellant responded by stating that she
     couldn’t afford to. Id. Ms. Fenstermacher expressed concern about
     Appellant having mood swings, shifting from happy to defensive,
     to happy again, and then tears and then back to happy or
     defensive. Id. at 69. She went on to testify that Appellant initially
     had a few visits a week with all three children, which changed in
     approximately February, 2020, because Appellant struggled with
     all three at once, and indeed had physically struck M.S. in the face
     once during a supervised visit. Id. at 71, 75, 76, 79. Around July
     2020, Appellant relocated [ ] about an hour or so away. Id. at 73.
     Ms. Fenstermacher had safety concerns as well, during visits. Id.
     at 85. Appellant placed E.I. on a changing table, and walked away.

                                     -6-
J-A28040-21


     Id. Appellant left E.I. alone in the bathtub and left the room. Id.
     at 86. Upon cross–examination by Appellant’s trial attorney, Ms.
     Fenstermacher testified that Appellant’s visits did not usually go
     well. Id. at 92. Appellant is inconsistent, and at times defers
     parenting issues to foster mother. Id. at 101. E.I. is more
     comfortable with the foster parents than with Appellant. Id. at
     107. D.I. and M.S. call the foster parents mommy and daddy. Id.
     at 108, 109. D.I. appears more natural with the foster family than
     with Appellant. Id. at 108.
            The Agency also called Ms. Debra McClean (an Agency
     worker) as a witness. N.T. 12/9/20 at 131. Ms. McClean testified,
     among other things, that some of the goals she was working on
     with Appellant included Appellant getting counseling, due to what
     the children had experienced and to ensure that Appellant could
     cope with the situation, as well as handle the night terrors the
     girls were having. Id. at 136. Appellant failed to comply with any
     of those suggestions, and stated to the witness that nothing would
     change because Appellant and Husband did nothing wrong, and
     that everything would revert to how it was before Agency
     involvement. Id. at 137.
            On December 10, 2020, Appellant took the stand and
     admitted to many of the allegations and testimony, including that
     she refused to sign consents for the Agency, that she had not
     successfully completed the STEPS program as of trial date, that
     she has a history of illicit drug use, that she and her husband
     declined drug patches and urinalysis, that she elected not to
     attend the children’s medical appointments, that she did not
     engage in the recommended counseling until two days before the
     termination hearing, that she was late to multiple visits with the
     children, that she tries to control the children, that she did leave
     E.I. alone in the tub with three or four inches of water therein and
     that E.I. was probably at risk, and that she gets along very well
     with the foster mother and has no issues with foster mother’s
     parenting, and that at least one of the children calls Appellant by
     her first name and calls foster mother mommy. (N.T. 12/10/21 at
     151, 152, 155, 157, 158, 160, 164)
            On December 22, 2020, pursuant to a permanency review
     hearing, the [c]ourt issued Orders indicating that Appellant is in
     moderate compliance with the permanency plan, that she
     continues to participate in some of the programs offered, and that
     she continues to participate in visitation with the children (Perm.
     Rev. Orders, December 22, 2020, p.1). The [c]ourt goes on to
     state that Appellant’s housing remains inadequate and unsafe for
     the children, and that Appellant “still struggles to engage with the

                                    -7-
J-A28040-21


       children during visits,” and that the children continue to do well in
       the placement home. Id.
             On December 31, 2020, the trial [c]ourt issued Decrees
       terminating Appellant’s parental rights to M.S., D.I., and E.I.

Anders Brief at 10-22 (emphasis in original).

       Appellant filed timely separate notices of appeal on February 1, 2021.4

On March 25, 2021, Appellant filed her Statement of Errors Complained of on

Appeal Pursuant to Pa. R.A.P. 1925.            The trial court filed its Supplemental

Opinion Pursuant to Pa.R.A.P. 1925(a) on April 23, 2021.

       Counsel filed an Anders brief and application to withdraw as counsel

pursuant to Anders and In re V.E. on August 23, 2021. Therein, counsel

sought to withdraw from these consolidated, children’s fast track termination

of parental rights appeals on the basis of frivolity. 5 Appellate counsel raised

the following three issues for our review in the Anders Brief:

       I.     WHETHER THE UNDERSIGNED COUNSEL’S PETITION TO
____________________________________________


4 The thirtieth day following the entry of the December 31, 2020, Order was
January 30, 2021, which fell on a Saturday. Therefore, Appellant had until
Monday, February 1, 2021, to file timely appeals. See 1 Pa. C.S.A. §1908.

5 Attached to the application to withdraw was a letter advising Appellant of
her rights pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa.
Super. 2005); however, this letter was inadequate. On September 1, 2021,
this Court entered an Order directing counsel to file a letter in compliance with
Commonwealth v Muzzy, 141 A.3d 509 (Pa.Super. 2016). Counsel filed a
response on September 10, 2021, but counsel’s second Millisock letter also
was inadequate. Accordingly, this Court entered an Order on September 13,
2021, again directing counsel to file a letter in compliance with Muzzy.
Counsel complied on September 21, 2021. The Millisock letter and
certificates of service attached to the Anders brief and application to withdraw
indicate Appellant was served a copy of all of the documents. To date,
Appellant has not responded to the petition to withdraw as counsel.


                                           -8-
J-A28040-21


      WITHDRAW AS COUNSEL SHOULD BE GRANTED, WHERE
      COUNSEL HAS MADE A CONSCIENTIOUS AND THOROUGH
      REVIEW OF THE RECORD, INVESTIGATED THE POSSIBLE
      GROUNDS FOR APPEAL, FOUND NO ARGUABLE ISSUES OF MERIT,
      AND FINDS THE ONLY ISSUES RAISED ON APPEAL TO BE
      FRIVOLOUS?

      II. WHETHER THE TRIAL COURT ERRED IN TERMINATING
      APPELLANT’S PARENTAL RIGHTS WHERE SAID COURT PERMITTED
      INADMISSIBLE HEARSAY TESTIMONY?

      III. WHETHER THE TRIAL COURT ERRED IN FINDING CLEAR AND
      CONVINCING EVIDENCE EXISTED TO TERMINATEAPPELLANT’S
      PARENTAL RIGHTS PURSUANT TO 23 Pa C.S.A. 2511(a)(1), (2),
      AND (5).

Anders Brief at 8.

      In   a   letter   filed   in   this   Court   on   September   23,   2021,

Petitioner/Appellee, the Tioga County Department of Human Services Family

Division, indicated it did not intend to file a brief in response to Appellant’s

Ander’s brief. Appellee stated it would be relying upon and deferring to the

trial court’s “Findings of Fact, Discussion and Opinion” filed on December 31,

2020, along with the court’s “Supplemental Opinion Pursuant to Pa.R.A.P.

125(a)” filed on April 23, 2021.

      Before reaching the merits of Mother’s appeal, we must address

counsel’s motion to withdraw. See In re X.J., 105 A.3d 1, 3 (Pa.Super. 2014)

(stating “[w]hen counsel files an Anders brief, this Court may not review the

merits without first addressing counsel's request to withdraw.”).      In In re

V.E., 611 A.2d 1267, 1275 (Pa.Super. 1992) this Court extended the Anders

principles to appeals involving the termination of parental rights. Therein, we


                                        -9-
J-A28040-21


held that “counsel appointed to represent an indigent parent on a first appeal

from a decree involuntarily terminating his or her parental rights may, after a

conscientious and thorough review of the record, petition this Court for leave

to withdraw representation if he or she can find no issues of arguable merit

on which to base the appeal.” In re V.E., 611 A.2d at 1275. Moreover, we

have held that “any motion to withdraw representation, submitted by

appointed counsel, must be accompanied by an advocate’s brief, not the

amicus curiae brief delineated in Commonwealth v. McClendon, 434 A.2d

1185 (Pa. 1981). See also In re Adoption of R.I., 312 A.2d 601, 602 (Pa.

1973) (“the logic behind…an individual in a criminal case being entitled to

representation by counsel at any proceeding that may lead to ‘the deprivation

of substantial rights’ …is equally applicable to a case involving an indigent

parent faced with the loss of his or her child.”).

      It is axiomatic that to withdraw pursuant to Anders, counsel must: 1)

petition the Court for leave to withdraw, certifying that after a thorough review

of the record, counsel has concluded the issues to be raised are wholly

frivolous; 2) file a brief referring to anything in the record that might arguably

support the appeal; and 3) furnish a copy of the brief to the appellant and

advise him of his right to obtain new counsel or file a pro se brief to raise any

additional points that the appellant deems worthy of review. In re V.E., 611

A.2d at 1273. Thereafter, this Court examines the record and determines

whether the appeal is wholly frivolous. Id.


                                     - 10 -
J-A28040-21


      Our Supreme Court, in Commonwealth v. Santiago, 978 A.2d 349

(Pa.2009), stated that an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;
      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;
      (3) set forth counsel's conclusion that the appeal is frivolous; and
      (4) state counsel's reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. In addition, this Court must conduct an

independent review of the record to discern if there are any non-frivolous

issues that counsel may have, intentionally or mistakenly, omitted or

misstated.   Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa.Super.

2018) (en banc).

      Herein, Appellant’s counsel complied with the first prong of the

Santiago test by providing a summary of the procedural history and facts in

her Anders brief. Counsel also has complied with the second prong of the

test by referring to any evidence in the record that she believes arguably

supports the appeal. Counsel set forth her conclusion that the appeal is wholly

frivolous and stated her reasons for that conclusion with appropriate support.

Moreover, counsel filed a separate motion to withdraw as counsel, wherein

she states that she has made a conscientious examination of the record after

which she has concluded the appeal is frivolous. Further, counsel attempted

to identify and fully develop any issues in support of Appellant’s appeal.


                                     - 11 -
J-A28040-21


      Additionally, counsel stated she sent a letter to Appellant in which she

informed Appellant she had filed a motion to withdraw along with an Anders

brief and explained her rights in light of the motion to withdraw pursuant to

Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super. 2005).                   The

Millisock letter and certificates of service attached to the Anders brief and

application to withdraw indicate Appellant was served a copy of all the relevant

documents.     Thus, appellate counsel has satisfied the requirements of

Santiago, and we proceed to conduct our independent review of the record.

Yorgey, supra at 1197. In doing so, we first address the issues presented

in the Anders Brief.

      The first question counsel presents is whether her petition to withdraw

as counsel should be granted. As we have previously determined that counsel

has satisfied the requirements of Santiago, and in light of our disposition,

infra, no further discussion or analysis is necessary with regard to this issue.

      The next claim concerns whether the trial court erred in permitting

inadmissible hearsay testimony. However, upon our review of the hearing

transcripts from December 9, 2020, we discern no objections made on the

basis of hearsay. In addition, as the trial court states, of the three hearsay

objections lodged on December 10, 2020, it actually sustained two. The only

hearsay objection the trial court overruled pertained to Appellant’s husband’s

testimony concerning his reasons for failing to cooperate with CYS.        See

Supplemental Opinion Pursuant to Pa.R.A.P. 1925(a), filed 4/23/21, at 2 citing


                                     - 12 -
J-A28040-21


N.T., 12/10/20, at 117-118; 123-24. Notwithstanding, the trial court, as the

finder of fact, found that:

            [A]s evidenced by [t]his [c]ourt[’]s Findings of Fact,
      Discussion, and Opinion, any irrelevant or immaterial hearsay
      evidence admitted without objection did not factor in [t]his
      [c]ourt’s reasoning toward its decision.

Supplemental Opinion Pursuant to Pa.R.A.P. 1925(a), filed 4/23/21, at 3

(emphasis in original).       The record supports the trial court’s analysis;

therefore, we find no merit to this claim.

      When considering the final issue presented in the Anders brief, we are

guided by the following standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. [A] decision may be reversed for an abuse
      of   discretion    only     upon    demonstration     of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court's decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted, brackets in original).

      Section 2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, governs

involuntary termination of parental rights. See 23 Pa.C.S.A. § 2511. It

requires a bifurcated analysis of the grounds for termination followed by the

needs and welfare of the child:


                                      - 13 -
J-A28040-21


       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent's conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent's conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

       A two-day hearing was held on December 9th and 10th of 2020, on the

alleged grounds for termination under 23 Pa.C.S.A. 2511(a)(1), (2), (5) and

(8). We analyze the trial court's decision to terminate Mother’s parental rights

pursuant to Subsections 2511(a)(5) and (b),6 which provide, in relevant part,

as follows:

       (a) General rule.—The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:
                                    ***
       (a)(5) The child has been removed from the care of the parent by
       the court or under a voluntary agreement with an agency for a
       period of at least six months, the conditions which led to the
       removal or placement of the child continue to exist, the parent
       cannot or will not remedy those conditions within a reasonable
____________________________________________


6 Counsel erroneously indicates in the Anders brief that the trial court
terminated Appellant’s parental rights pursuant to Subsections (a)(1), (2) and
(5); however, the court focused its analysis upon and made its findings
pursuant to Subsection (a)(5) only. Nevertheless, we need only agree with
the court as to any one subsection of 2511(a), in addition to subsection
2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en
banc).


                                          - 14 -
J-A28040-21


     period of time, the services or assistance reasonably available to
     the parent are not likely to remedy the conditions which led to the
     removal or placement of the child within a reasonable period of
     time and termination of the parental rights would best serve the
     needs and welfare of the child.

                                     ***
     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. ...

23 Pa.C.S.A. § 2511(a)(5), (b).

     The trial court determined the requirements of Subsection (a) (5) clearly

had been met for the following reasons:

            [T]he child[ren] [were] removed by Court Order on or about
     September 24, 2019. Next, [Appellee] must prove that the
     conditions leading to the removal of the child[ren] continues to
     exist. As noted above at the time of the child and siblings’
     removal, one (1) of the children had sustained injury caused by
     sexual abuse, which required medical attention. Other concerns
     related to housing for the children, parenting, and supervision of
     the children, and attention to their physical, mental and
     developmental needs. [Appellee] was required and did attempt
     to offer service to address these needs. [Appellant] was offered
     services through both the Effective Safe Parenting (ESP) and
     Supporting, Teaching, Educating Parents (STEPs) programs.
     [Appellant] met with service providers at intervals, but did not
     successfully complete either program. [Appellant] was offered
     visitation to allow her to maintain contact with the children, but
     struggled with regularly attending. [Appellant] also struggled with
     implementing the parenting techniques during visitation.
     [Appellant] acknowledges that she left the youngest child
     unattended in a bathtub at least one (1) time during a supervised
     visitation. [Appellant] was also requested to seek services to
     bolster her protective capacity and attended only three (3)
     sessions. Appropriate, safe housing was also a goal in this matter.
     [Appellant] with her husband, has purchased a trailer and ha[s]

                                   - 15 -
J-A28040-21


     been working on it since approximately July[.] [A]t this point it
     remains inappropriate and unsafe for the child and/or siblings to
     be placed there. Shortly after removal, the two (2) oldest children
     were determined to be in need of mental health therapy and have
     been receiving it.     The resource family in cooperation with
     [Appellee], has regularly engaged with the therapist, Denise
     Feger. [Appellant] has, in approximately the last year, spok[en]
     with Ms. Feger three or four (3 or 4) times and has not otherwise
     participated or supported her daughters in this process, despite
     being advised to do so by the therapist. During the limited
     interactions with Ms. Feger, [Appellant] requests “updates”, but
     demonstrates “no insights into the causes” of the children’s needs.
     Reunification with [Appellant] would require “substantial changed
     by mom” [sic] and involve a transition back to her care would
     involve [sic] substantial time and effort according to Ms. Feger.
     Based upon the foregoing, [Appellee] has established by clear and
     convincing evidence that the conditions leading to placement
     continue to exist. [Appellee] must next demonstrate that the
     parent cannot or will not remedy the conditions or will not remedy
     the conditions within a reasonable time. Despite the constant
     efforts of [Appellee] to provide services, [Appellant] has only
     sporadically engaged with providers and there is no reasonably
     identifiable date at which [Appellant] may complete her work.
     [Appellant] has taken some steps to address appropriate housing,
     but again, no time has been established when the home she has
     purchased would be suitable for any one (1) or all three (3)
     children. Most concerning however is the complete failure of
     [Appellant] to support her daughters in their necessary
     counseling. Despite numerous requests, [Appellant] has not
     taken any steps or even demonstrated any intention to engage
     with the children’s therapist. There is simply no indication
     [Appellant] will take the necessary steps to reunify with her
     children at any knowable date.            In fact, [Appellant] has
     consistently maintained a focus on demonstrating that her
     husband did not sexually abuse the child rather then working to
     address the significant needs of the children. [Appellant] has
     further advised caseworkers and staff that everything would
     return “to the way it was before” when the children are returned.
     Lastly, the [c]ourt must find that the termination of parental rights
     would best serve the needs and welfare of the child[ren].
     [Appellee] has established this as well. Specifically, the [c]ourt
     notes the need of th[e] young child[ren] for stability and
     permanency. Additionally, the child[ren] [are] entitled to support,
     safety, and security. [Appellee] has consistently attempted to

                                    - 16 -
J-A28040-21


       support mother in the goal of reunification with her children.
       [Appellant] has demonstrated that she will not consistently
       function as a patent to the child and siblings. [Appellant] has failed
       to make the needs of the child and siblings a priority. The [c]ourt
       is satisfied the [Appellee] has met its burden as to subsection
       (a)(5).

Findings of Fact, Discussion and Opinion, filed 12/31/20, at 2-4.     7



       The testimonial evidence described above supports the trial court's

decision to terminate Appellant’s parental rights.     Appellant has not worked

toward the goal of reunification with the children despite numerous

opportunities in which to do so and has failed to address their significant

needs.

       Appellant admittedly declined to complete the STEPs service program or

meet with her daughters’ therapist. N.T. 12/10/20, at 152, 155-56, 171.

She also admitted to having difficulty caring for all three children together,

saying only that she was “trying to” do so. This difficulty is reflected in the

fact that she explained she had believed it was safe to leave one-year-old E.I.

alone in the shower with “3 or 4 inches of water in there” when she went to

see where the girls were. Id. at 158, 160. Appellant noted that E.I. was

probably in danger but she “wasn’t really thinking.” Id. at 160. Appellant also

acknowledged there was a warrant out for her arrest because she had missed



____________________________________________


7 The trial court filed the same Findings of Fact, Discussion and Opinion at
each of the three dockets. For consistency, we have made some edits within
block quotes herein to pluralize some of the singular designations of “child.”
See also infra.

                                          - 17 -
J-A28040-21


a court hearing.    Id. at 162.     Perhaps most troubling to this Court is

Appellant’s and her husband’s indictment for sexual abuse, for which Appellant

refused to take responsibility and instead claimed that neither she nor her

husband “[has] done anything wrong.” Id. at 164.

      We have explained that a parent does not perform her parental duties

by displaying a “merely passive interest in the development of the child.” In

re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004) (quoting In re C.M.S., 832

A.2d 457, 462 (Pa.Super. 2003)). “Parental duty requires that the parent act

affirmatively with good faith interest and effort, and not yield to every

problem, in order to maintain the parent-child relationship to the best of his

or her ability, even in difficult circumstances.”   Id. (citation omitted).   By

Appellant’s own admissions, she has failed in this regard.

      We next determine whether termination was proper under Subsection

2511(b). Under this subsection, we consider whether termination of parental

rights will best serve the child's developmental, physical, and emotional needs

and welfare. 23 Pa.C.S.A. § 2511(b). “In this context, the court must take

into account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010). “[A] parent's basic

constitutional right to the custody and rearing of ... her child is converted,

upon the failure to fulfill ... her parental duties, to the child's right to have




                                     - 18 -
J-A28040-21


proper parenting and fulfillment of [the child's] potential in a permanent,

healthy, safe environment. Id. at 1120 (citation omitted).

      In determining that the children’s needs herein would be best met by

granting the termination, the trial court observed:

      The child[ren] have been in placement fifteen (15) months at this
      time. Since placement, the needs of the child and the two (2)
      siblings   have been met by resource parents [ ] in cooperation
      with the petitioner as legal custodian.       [Appellant] has not
      meaningfully engaged in any of the child[ren’s] activities medical
      or other care or development. [Appellant] rarely attended medical
      appointments and never actively engaged with the two (2) older
      children’s therapist despite specific requests to do so. The child
      and the siblings are entitled to the benefit of stability, security,
      and permanency. Termination of the parental rights of [Appellant]
      best ensure[s] those benefits.
             The child[ren] while maintaining contact with [Appellant]
      through visitation, now look[] to the resource parents for comfort
      in times of distress and need. The resource parents have met not
      just the basic physical needs of these children, but also their
      development. The children identify the resource home as their
      own and at least the two (2) older children have specifically stated
      that the resource home is their home.           The children have
      integrated into the immediate and extended family and lives of
      the resource parents. During the placement, a strong, positive
      and valuable bond has grown between the child[ren] and the
      resource home at the same time. [Appellant] has allowed the
      bond between herself and the children to weaken. She had, at
      times, missed visitation, has relocated to a home farther away
      from the children, and has not worked to maintain or strengthen
      the bond between her and the children. [Appellant’s] failure to
      progress towards reunification and unwillingness to make
      unnecessary [sic] changes is on-going. A denial of the requested
      termination petition at this time deprives the children of stability
      and permanency and leaves them in a state of suspension, waiting
      for changes, which [Appellant] is unlikely to make.
             The [c]ourt acknowledges that while weakened, a bond
      continues to exist between the child[ren] and [Appellant].
      However, adequate resources are available to address an[y]
      disruption caused by the severance of the bond. The bond no


                                     - 19 -
J-A28040-21


      longer serves the interest of the child, but rather is an obstacle to
      long-term well-being, stability, and permanency. . . .

Findings of Fact, Discussion and Opinion, filed 12/31/20, at 4-5.

      The record supports the trial court's factual findings. Thus, we find the

court did not abuse its discretion in holding that the termination of Appellant’s

parental rights would best meet the children’s developmental, physical, and

emotional needs and welfare. Appellant has not been a significant presence

in her children’s young lives. In contrast, the children have bonded strongly

with their resource parents as is evidenced in the fact that the children refer

to them as mommy and daddy and rely upon them to consistently provide

them with the developmental, physical, and emotional care they need daily.

Therefore, the trial court's determination under Subsection (b) was not an

abuse of discretion.

      Finally, our independent examination of the certified records did not

reveal any additional, nonfrivolous issues overlooked by counsel, see V.E.,

Yorgey, supra, and we agree with Appellant’s counsel that the within appeal

is wholly frivolous. Accordingly, we grant counsel's petition to withdraw from

representation and affirm the Decrees terminating Appellant’s parental rights

to her three, minor children pursuant to 23 Pa.C.S.A. §§ 2511(a)(5) and (b).




                                     - 20 -
J-A28040-21


     Petition to withdraw granted. Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/6/2021




                                  - 21 -